UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54449 Cyclone Power Technologies, Inc. (Exact name of registrant as specified in its charter) Florida 26-0519058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) th Ct Pompano Beach, Florida (Address of principal executive offices) (Zip Code) (954)943-8721 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of November8, 2011, there were 221,643,435 shares of the registrant’s common stock issued and outstanding. CYCLONE POWER TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of September30, 2011 (unaudited)and December31, 2010 2 Consolidated Statements of Operations for the three and nine months ended September30, 2011 and 2010 (unaudited) 3 Consolidated Statements of Stockholders’ Deficit for the year ended December 31, 2010 and nine months ended September 30, 2011 (unaudited). 4 Consolidated Statements of Cash Flows for the nine months ended September30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements(unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures about Market Risk 29 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults upon Senior Securities 31 Item 4.Reserved and Removed 31 Item 5.Other Information 31 Item6. Exhibits 31 1 Cyclone Power Technologies, Inc. Consolidated Balance Sheets September 30, 2011 and December 31, 2010 September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT Furniture, fixtures, and equipment Less: Accumulated depreciation ) ) Net property and equipment OTHER ASSETS Patents, trademarks and copyrights Less: Accumulated amortization ) ) Net patents, trademarks and copyrights Other assets Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related parties Notes and other loans payable Notes and other loans payable-related parties Capitalized lease obligations-current portion Deferred revenue and license deposits Warranty provision Total current liabilities NON CURRENT LIABILITIES Capitalized lease obligations-net of current portion - Derivative Liabilities-Warrants Derivative Liabilities-Series A Convertible Preferred Stock - Total non-current liabilities Total liabilities STOCKHOLDERS' DEFICIT Series A convertible preferred stock, $.0001 par value, 750,000 shares authorized, 0 and 705,453 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively. - 71 Series B preferred stock, $.0001 par value, 1,000 shares authorized, 1,000 shares issued and outstanding - - Common stock, $.0001 par value, 300,000,000 shares authorized, 221,643,435 and 114,020,135 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Prepaid expenses from equity contribution ) ) Preferred stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' deficit-Cyclone Power Technologies Inc. ) ) Non controlling interest in consolidated subsidiary-Cyclone WHE LLC Total Stockholders Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 2 Cyclone Power Technologies, Inc. Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) Three Months Ended Sept. 30 NineMonths Ended Sept. 30 REVENUES $ COST OF GOODS SOLD Gross profit (loss) ) OPERATING EXPENSES Advertising and promotion General and administrative Research and development Total operating expenses Operating loss ) OTHER INCOME (EXPENSE) Other (expense) - - ) ) Derivative Income (Expense) -Warrants ) Derivative Income (Expense) -Series A Preferred Stock Founders Stock - ) ) New Investors' stock - ) ) Interest (expense) Total other (expense) income ) ) (Loss) income before income taxes ) ) ) Income taxes - Net (loss) income $ ) $ ) $ ) $ Net (loss) income per common share, basic $ ) $ ) $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 3 Cyclone Power Technologies, Inc. Consolidated Statements of Stockholders’ Deficit For the Year Ended December 31, 2010 and Nine Months Ended September 30, 2011 (unaudited) Total Prepaid Preferred Stockholders' (Deficit) Non Controlling Preferred Preferred Additional Expenses Stock Cyclone Intereest Total Stock A Stock B Common Stock Paid In Treasury From Equity Subscription Accumulated Power In Consol. Stockholders' Shares Value Shares Value Shares Value Capital Stock Contribution Receivable ( Deficit) Tech. Inc. Subsidiary (Deficit) Balance, December 31, 2009 $
